NUMBER 13-09-00151-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 
 
IN THE INTEREST OF I.R.H., A CHILD
 

On appeal from the 214th District Court of Nueces County, Texas.

 

MEMORANDUM OPINION


Before Justices Rodriguez, Garza, and Vela
Memorandum Opinion by Justice Garza


	Appellant, R.L.H., III, (1) the father of I.R.H., a child, contends that the trial court erred
in rendering a judgment against him without a hearing.  The Office of the Attorney General
("OAG") filed a petition with the trial court seeking to confirm a non-agreed child support
review order ("CSRO") which granted a child support arrearage and modified upward the
amount of support due from appellant.  The petition was served on appellant on November
10, 2008, and on December 1, 2008, appellant timely filed an answer objecting to the entry
of the CSRO.  See Tex. Fam. Code Ann. § 233.022(a) (Vernon 2008) ("A court shall
consider any responsive pleading that is intended as an objection to confirmation of a child
support review order not agreed to by the parties, including a general denial, as a request
for a court hearing."), § 233.023 (Vernon 2008) ("A party may file a request for a court
hearing not later than the 20th day after the date the petition for confirmation of a non-agreed child support review order is delivered to the party."). (2)  The trial court nevertheless
confirmed the CSRO on December 4, 2008, without a hearing. (3)  As the OAG concedes on
appeal, this was reversible error.  See id. § 233.025 (Vernon 2008) ("A request for hearing
or an order setting a hearing on confirmation of a nonagreed child support review order
stays confirmation of the order pending the hearing."), § 233.026(a) (Vernon 2008) ("When
a timely request for a court hearing has been filed as provided by Section 233.023, the
court shall hold a hearing on the confirmation of a child support review order that has not
been agreed to by the parties not later than the 30th day after the date the request was
filed."); see also, e.g., Davis v. Jefferies, 764 S.W.2d 559, 560 (Tex. 1989) ("A default
judgment may not be rendered after the defendant has filed an answer.").
	We reverse the judgment rendered by the trial court and remand the cause for a
hearing on the OAG's petition.

  
							DORI CONTRERAS GARZA,
							Justice


Memorandum Opinion delivered and 
filed this the 20th day of August, 2009.
1.  We refer to appellant by his initials in order to protect the identity of the child who was the subject
of the trial court proceedings.  See Tex. R. App. P. 9.8.
2.  The 20th day following service of the petition was November 30, 2008.  However, that day was a
Sunday; appellant was therefore entitled to file his answer on the following Monday, December 1, 2008.  Tex.
R. Civ. P. 4.
3.  Appellant subsequently filed a motion for new trial, which was denied at a hearing on February 5,
2009, despite the fact that counsel for the OAG consented to a new trial at that hearing.